This is an action to recover damages for maliciously causing the Planters Tobacco Warehouse, Inc., to breach its contract of employment of the plaintiff. From judgment as in case of nonsuit entered when the plaintiff had introduced his evidence and rested his case the plaintiff appealed, assigning error.
While it may be questionable as to whether there was sufficient evidence to be submitted to the jury upon the contract alleged, the evidence is utterly wanting to establish the allegation that the defendant maliciously caused the Planters Tobacco Warehouse, Inc., to breach such contract. The utmost the evidence tends to establish is that the defendant, as president of the warehouse company, signed the letter from the company advising plaintiff of his discharge.
The judgment of the Superior Court is
Affirmed.